Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 April 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 10, 12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0302608 A1) (as provided by the IDS submitted Jang et al. “Video-Based Point-Cloud-Compression Standard in MPEG: From Evidence Collection to Committee Draft” , IEEE SIGNAL PROCESSING MAGAZINE, May 2019, pgs. 118-123, [retrieved from internet 16 August 2021] (hereinafter Jang).

Regarding Claim 1, Lee discloses a method, performed by a server, [Fig. 3] the method comprising: 
generating moving picture experts group (MPEG) media transport protocol (MMTP) packets; [Fig. 3; 0041-43, 0068: device for generating an MPEG packet with following MMTP protocols]
generating a signaling message including an asset group message about the at least one asset; [Fig. 3; 0041-43, 0068: device for generating an MPEG packet with following MMTP protocols, where the packet is encapsulated with a signaling message describing the assets of the packet] and 
transmitting the MMTP packets and the signaling message to a client. [Fig. 3; 0043: the generate packets are transmitted to an MMT receiving apparatus]
Lee fails to explicitly disclose transmitting video-based point cloud contents (VPCC) data; generating moving picture experts group (MPEG) media transport protocol (MMTP) packets including at least one asset for the VPCC data. (Emphasis on the elements of the limitations not explicitly disclosed by Lee)
Jang, in analogous art, teaches transmitting video-based point cloud contents (VPCC) data; generating moving picture experts group (MPEG) media transport protocol (MMTP) packets including at least one asset for the VPCC data. [pgs. 119-121: wherein MPEG packets (such as those of Lee above) may be encoded with V-PCC data to transmit 3D geometry data within 2D data]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Lee with the teachings of Jang to transmit V-PCC data in order to provide 3D point-cloud data in a compressed manner over traditional 2D media transmission means. [Jang – pg. 118, cols. 2-3]

Regarding Claim 2, Lee and Jang disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lee discloses wherein the asset group message comprises at least one of information about a number of at least one asset group, identification information of each of the at least one asset group, information about a number of at least one asset included in each of the at least one asset group, presentation time information of each of the at least one asset group, data type information of each of the at least one asset included in each of the at least one asset group, transmission state information of each of the at least one asset included in each of the at least one asset group, transmission time information of a first MMTP packet including a first MMT processing unit (MPU) of each of the at least one asset group, or identification information of each of the at least one asset included in each of the at least one asset group. [Figs. 6, 12; 0037, 0053-59, 0076-77: presentation information as well as other video sequence, and asset identification information is encoded with the asset packets]


Regarding Claim 6, Lee discloses a method, performed by a client, [Fig. 3; 0043: the generate packets are transmitted to an MMT receiving apparatus]  the method comprising: 
receiving moving picture experts group (MPEG) media transport protocol (MMTP) packets and a signaling message including an asset group message about the at least one asset from a server; [Fig. 3; 0041-43, 0068: device for generating an MPEG packet with following MMTP protocols, where the packet is encapsulated with a signaling message describing the assets of the packet] and 
processing the MMTP packets, based on the signaling message. [Fig. 3; 0043: the generate packets are transmitted to an MMT receiving apparatus; 0068, 0073-74: receiving apparatus receives and processes data accordingly]
Lee fails to explicitly disclose of receiving video-based point cloud contents (VPCC) data; receiving moving picture experts group (MPEG) media transport protocol (MMTP) packets including at least one asset for the VPCC data. (Emphasis on the elements of the limitations not explicitly disclosed by Lee)
Jang, in analogous art, teaches receiving video-based point cloud contents (VPCC) data; receiving moving picture experts group (MPEG) media transport protocol (MMTP) packets including at least one asset for the VPCC data. [pgs. 119-121: wherein MPEG packets (such as those of Lee above) may be encoded with V-PCC data to transmit 3D geometry data within 2D data]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Lee with the teachings of Jang to transmit V-[Jang – pg. 118, cols. 2-3]


Regarding Claim 10, Claim 10 recites an apparatus that performs the method of Claim 1, and is analyzed and rejected similarly as that claim, mutatis mutandis. (see, Lee [0084-86])


Regarding Claim 12, Claim 12 recites an apparatus that performs the method of Claim 6, and is analyzed and rejected similarly as that claim, mutatis mutandis. (see, Lee [0084-86])

Regarding Claim 15, Lee and Jang disclose all of the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 15 recites nearly identical limitations as Claim 2 and is rejected similarly as that claim. 

Regarding Claim 16, Lee and Jang disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lee discloses at least one non-transitory computer-readable recording medium having recorded thereon computer programs for performing the method of claim 1. [Lee – 0084-86]

Regarding Claim 17, Lee and Jang disclose all of the limitations of Claim 6, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lee discloses at least one non-transitory computer-readable recording medium having recorded thereon computer programs for performing the method of claim 6. [Lee – 0084-86]


Claims 3-5, 8-9, 11, and 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Jang as applied to claims 1, 6, 10, and 12, respectively, above, and further in view of Li et al. (US 2015/0381755 A1) (hereinafter Li).

Regarding Claim 3, Lee and Jang disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Lee discloses receiving a signaling message from the client. [Lee – 0062: signaling message for delivery of data responsive and based on information received from the MMT receiving entity]
	Lee and Jang fail to explicitly disclose receiving a signaling message including an asset selection message from the client. (Emphasis on the particular elements of the limitations not explicitly disclosed by Lee and Jang).
	Li, in analogous art, teaches receiving a signaling message including an asset selection message from the client. [0042-43: where the disclosure encompasses MPEG and MMT standards; 0058, 0076: where a client device may request content from a content delivery network (such as that of Lee and Jang) where request messages for desired content include asset IDs and timestamps, etc., for the requested asset/content]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Lee and Jang with the teachings of Li to specify receiving a signaling message that includes an asset selection from a client as it would be readily understood that a client would require to identify a particular asset in order to receive a desired content. [Li – ABST; 0004, 0042-43]

Regarding Claim 4, Lee, Jang, and Li disclose all of the limitations of Claim 3, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Li discloses wherein the asset selection message comprises at least one of information about a number of at least one selected asset group, identification information of each of the at least one selected asset group, switching mode information of each of the at least one selected asset group, information about a number of at least one switching target asset determined according to the switching mode, or identification information of the at least one switching target asset. [Li – 0058, 0076: where a client device may request content from a content delivery network where request messages for desired content include asset IDs and timestamps, etc., for the requested asset/content]

Regarding Claim 5, Lee, Jang, and Li disclose all of the limitations of Claim 3, which are analyzed as previously discussed with respect to that claim.
[Lee – 0062: signaling message for delivery of data responsive and based on information received from the MMT receiving entity;  Li – 0058, 0076: where a client device may request content from a content delivery network where request messages for desired content include asset IDs and timestamps, etc., for the requested asset/content]


Regarding Claim 8, Lee and Jang disclose all of the limitations of Claim 6, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 8 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim. 

Regarding Claim 9, Lee, Jang, and Li disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 9 recites nearly identical limitations as Claim 5 and is rejected similarly as that claim. 


Regarding Claim 11, Lee and Jang disclose all of the limitations of Claim 10, which are analyzed as previously discussed with respect to that claim.



Regarding Claim 13, Lee and Jang disclose all of the limitations of Claim 12, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 13 recites nearly identical limitations as Claim 3 and is rejected similarly as that claim. 

Regarding Claim 14, Lee, Jang, and Li disclose all of the limitations of Claim 13, which are analyzed as previously discussed with respect to that claim.
Furthermore, Claim 14 recites nearly identical limitations as Claim 4 and is rejected similarly as that claim. 


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Jang as applied to claim 6, above, and further in view of Kitazato (US 2016/0149994 A1) (as provided by the IDS submitted on 05 April 2021, hereinafter Kitazato)

Regarding Claim 7, Lee and Jang disclose all of the limitations of Claim 6, which are analyzed as previously discussed with respect to that claim.
	Li and Jang fail to explicitly disclose determining whether to update a packet process pipeline, based on the asset group message, when the packet process pipeline 
	Kitazato, in analogous art, teaches determining whether to update a packet process pipeline, based on the asset group message, when the packet process pipeline is determined to be updated, the method further comprising: updating the packet processing pipeline; receiving new MMTP packets through the updated packet processing pipeline; and processing the received new MMTP packets, based on the updated packet processing pipeline. [Fig. 5; 0010: regarding MMT packets; 0060-63, 0068-73, 0114: where if any asset in a content is updated, the information is conveyed in version information for the system to properly obtain updated content by the receiving device]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the method of Lee and Jang with the teachings of Kitazato to determine whether to update the packet process pipeline and to receive new packets accordingly in order to properly receive up to date information at a receiving device should any asset/file of the content be updated/revised. [Kitazato – 0012-15, 0114]





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J KIM/Primary Examiner, Art Unit 2421